Title: Mary Smith Cranch to Abigail Adams, 15 June 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            
              Dear Sister
              Quincy [15] June 1798
            
            I have been at hard work this morning & my hands tremble So, I can Scarcly hold my Pen, but if I do not write now I may be hindred as I was last post day & So not finish my letter to send till too late
            I was in the chaise for Boston Yesterday at 5. a clock. I found my Friends well, & Doctors Welsh’s Family gratified by your attention to Thomas. mr Smith Was bound for the payment of Tomas’ College Bills when he enter’d & now finds himself oblig’d to pay them, So he will have his Degree. I saw the Doctor—he looks very pale. my own Sensations were bad enough. I long’d to have the first time over I am Sure I should not feel half So bad cloth’d in rags & my Scanty meal before me the earnings of my daily labour—as I know he does to see his Friends to whom he ows thousands of dollars which he will never be able to pay. he has fail’d I am told for 20 30 Thousand dollars. can you conceive what is become of the money? what can have Swallow’d it up!— Daughters had better be educated in Such Strickt oconemy as our dear & venirable mother taught us— even to the importance of Saving an apple pearing than never to know a want but of their own creating— to this habit of accomidating your expences to your circumstances in early life is now to be ascrib’d the elegance with which you Support your exalted Station feed the hungry—clothe the naked—take under your Maternal care so many children of distress & even prevent the wishes of your Friends with less than half the real Sum that left your Pred—er in debt— your children will have many reasons to rise up & call their

Parent’s blessed—& may they be Strict immitators of their virtues— econimy I do think is the most important part of a womans education I am Sure without, it is very imperfect
            Turrel Tufts a nephew of Doctor Tufts was the writer of the medford address I have not seen it I am told he is a Smart Youth & has acquir’d Much Political information
            Mr Nath. Appleton the Loan officer is dangerously Sick with a billious fever if alive he was So ill yesterday that it is not probable he liv’d the night out he will be an irraparable loss to his Family— but the plan is the result of infinite wisdom—
            I hope Mr Adams will not be a looser by Docr welshs failing but I fear I think we are lucky to have receiv’d what he ow’d us up to about Seventy dollars but that is more to us than to many others to whom he owes large debts. he sent his mother back to us. I do not believe her therds will pay her board— Mr Smith had a Deed of all his land—but when he sent to harvard to have the Deed of one peice regersterd, he found it already done by Some other person who had a Deed of it before him— I am Sorry he had not the whole
            Mrs welsh is greatly oblig’d to you for the Ribbon, & sends her respects. you could not have notic’d her in a better time. her Spirits were greatly depress’d but her real wants not many & no woman makes less
            Tis Said our Envoys have left Paris I hope tis true their remaining there So long must destress the Goverment & their Families also—
            we have just open’d the Box. I had forgot the Passenger & She quite Surpris’d me She is arriv’d in perfect health & in good order She is very genteelly dress’d & tho her passage was long She was so well receiv’d that She had nothing to pay. Cousens dress is beautiful & by your having it made now I Should think, She had been more communecative to you than to any of her other connections If it was her desegn to be married Soon [. . .] She left me I think Betsy Shaws sickness if it [. . .] not prevent it at present it will cast a gloom upon her mind which will ill suit with wedding garments She had not done the least thing in the world that I know of to prepair for house-keeping & it did not use to be the custom to begin with wedding clothes She must make hast or they will be out of Fashion tho always I think pretty— I Shall deliver the caps & not let the others be seen by any one—
            Your Grandsons were well, but want new clothing I hope caroline is better & that Mrs Smith will make us a visit when you return
            
            your Building will all be done the workmen dismis’d in a little time before you return. your kitchen Floor must wait another Season for paint Mrs Porter cannot move out Soon enough to have it dry for there must be a New Floor. every thing else I think will be done. the clover before your house would make the Presidents heart glad & regale his Senses
            I hope my dear Sister it will not be long before you both will inhale its Sweets with your / ever affectionate Sister
            
              Mary Cranch
            
          
          
            Nabby Hunt lives with Mrs Porter So you see she has no thought of living but in your Family in some place or other mrs Porter says she does better for her than any other person she c[an] get. She has not found So good living as she expected I believe at home
          
        